DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/410,536, filed on 13 May 2019, are currently pending and have been examined.  
Claims 1-20 are allowed. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Baik (US 2019/0265045 A1) in view of Kritzmacher (US 2018/0356242 A1), Melatti (US 2019/0219412 A1) and (Newman (US 2018/0203443 A1).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Baik discloses a method, performed by a first vehicle, of providing detailed map data, the method including collecting first traveling data about a first path using at least one first sensor while the first vehicle is traveling the first path; obtaining first detailed map data corresponding to the first path based on the first traveling data about the first path; and providing the first detailed map data to at least one external device.

Kritzmacher discloses a control system of a vehicle comprising an electric motor that drives the vehicle, a battery that provides electrical power to the electric motor, a wireless transceiver that communicates with a weather data server, and a vehicle range prediction module coupled to the wireless transceiver. The vehicle range prediction module receives from the weather data server a plurality of wind characteristic data, each of the wind characteristic data associated with one of a plurality of points along a predetermined route to be traveled by the vehicle and a plurality of solar energy data, each of the solar energy data associated with one of the plurality of points along the predetermined route to be traveled by the vehicle. The vehicle range prediction module determines the predicted range of the vehicle based on the wind characteristic data and the solar energy data.

Melatti discloses an exemplary electrified vehicle assembly includes, among other things, a controller that uses both a set temperature for inside a passenger cabin and a weather condition outside the passenger cabin to provide a predicted energy consumption for an electrified vehicle along a potential route to a destination. An exemplary route planning method includes, among other things, using a both a set temperature for inside a passenger cabin and a weather condition outside the passenger cabin to provide a predicted energy consumption for a potential route to a destination.

Newman discloses systems of an electrical vehicle and the operations thereof are provided that receives weather forecast information associated with a current geographic location of the vehicle and alters or implement a change to an autonomous driving operational setting and/or selects and activates one or more climate control settings to condition the vehicle interior for one or more occupants.

With respect to independent claim 1, Baik taken either individually or in combination with other prior art of record fails to teach or suggest: based on a temperature within the autonomous vehicle being outside a temperature range, routing the autonomous vehicle based on the map of shaded areas to bring the autonomous vehicle within the temperature range.

Independent claims 8 and 15 recite substantially similar limitations as claim 1 and is allowed for the same reason. Claims 2-7, 9-14 and 16-20 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668